DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,939,031
Angus et al.1
United States Patent 9,604,043
King
United States Patent Application Publication 2009/0071245
Harazin et al.
Chinese Patent Application Publication CN 2588334
Baiping et al.2

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 1-4, 10-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baiping et al. in view of Hazarin et al. and King.
With regard to the claims 1 and 10 it is noted that the intended use, that being for use in a clinical analyzer in an in vitro diagnostics (IVD) environment, is not afforded any patentable weight.   See MPEP § 2111.02 (statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference...between the claimed invention and the prior art).  
Baiping et al. teach a capacitive liquid level detection assembly as part of a pipetting apparatus.  The assembly comprises a probe (reference item 10) having a primary tube (reference item 14) nested within a secondary tube (reference item 12).  Between the primary tube and the secondary tube is an insulator (reference item 13).  Each tube will comprise respective heads at respective top portions.  As such the primary tube and the secondary tube form a set of electrically isolated surfaces.  It is clear from figure 1 that there is a fitting configured to secure the probe within a transfer arm (reference item 60).  Baiping et al. teach
At the moment of capacitance change, the DC quantity is low‐pass filtered, then high‐pass filtered, amplified by the amplifier, and the amplified signal is compared by the comparison circuit and output to the control stepping motor.
When the frequencies of A and B are the same, the 13th pin of U1's output is low; when the needle 18 touches the liquid surface, the frequency of oscillator A changes, and the 13th pin rises.  This change is passed through the filter After filtering, it is amplified by amplifier U2A.  Comparator U2B is usually high at pin 6 and low at pin 5. At this time, the level of pin 5 is higher than pin 6, and the comparator flips, and its output pin 7 becomes high. The stepping motor 20 is controlled to stop rotating through the U3A and U3B shaping output

Baiping et al. teach that the primary and secondary tubes are connected to a circuit via wiring (reference item 70).  The circuit is a "detection control circuit" which is considered to be a capacitive liquid level detection printed circuit assembly (PCA).  Baiping et al. do not appear to teach a fitting configured to secure the probe within the transfer arm and thereby establish a connection between the capacitive liquid level detection PCA and the probe.  Hazarin et al. teach a capacitive liquid level detection assembly as part of a pipetting apparatus.  The assembly comprises a probe (reference item 11) forming a tip capacitor (reference item TIP C1 shown in figure 9).  Hazarin et al. teach: 
In one embodiment, a coaxial cable is used to couple the detector to the tip of the pipette. The coaxial cable is coupled to a small circuit board in the pipette holder, and the pipette holder is coupled to the pipette using pogo pins3. Capacitor 610 represents the capacitance in the coaxial cable between the center conductor and the shield, and capacitor 612 represents the capacitance between the shield and ground.
Baiping et al. and Hazarin et al. do not teach capacitive liquid level detection printed circuit assembly (PCA) comprising a plurality of spring-loaded pins.  King teach that it is known to provide a capacitor-based liquid level sensor as part of a reservoir (reference item 204).  The capacitors (reference item 302 and 303) are connected to a sensing circuit.  King teach:
In one embodiment, capacitive fluid level sensing system 300 includes plate 302 and plate 303 as a pair, and are attached to the outside of reservoir 204 within cassette 250 separated by a distance d as shown at point 304. The present design may electrically connect plate 302 to electric circuit 350 at point 351 and plate 303 may connect at point 352. The connections may be realized using 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Baiping et al. with the teachings of Hazarin et al. and King in order to couple the primary and secondary tubes to a PCA using pogo pins for the predicable benefit of ensuring that the connections are maintained while the motor operates the moving of the tubes and since King teaches that the pogo pins are known alternatives to connecting the electrodes. 
	With regard to claims 2 and 11 the teachings of Baiping et al., Hazarin et al., and King suggest that it would have been obvious to have the connection where the spring-loaded pins of the capacitive liquid level detection PCA in contact with the set of electrically isolated surfaces of the probe so that the conductive probe surfaces can be used to determine the liquid level.
With regard to claims 3 and 12 the teachings of Baiping et al. show, in figure 3, that the probe (sampling needle - 取样针管) has the primary tube coupled to the monitoring circuit and the secondary tube connected to ground.  Furthermore, the teachings of Baiping et al., Hazarin et al., and King suggest that it would have been obvious to have the connection where the spring-loaded pins of the capacitive liquid level detection PCA in contact with the set of electrically isolated surfaces of the probe so that the conductive probe surfaces can be used to determine the liquid level.
With regard to claim 4 the teachings of Baiping et al., as mentioned above, will stop the motor which will, in turn, stop the movement of the sampling probe.  Therefore, the teachings et al., Hazarin et al., and King teach or otherwise suggest that, upon receipt of the level detection signal, the motor controller decelerates the transfer arm.
With regard to claim 16 the system as taught by Baiping et al., Hazarin et al., and King can be used in an in vitro diagnostic environment given that Baiping et al. teach that their system can be used in a biochemical analyzer.  
With regard to claim 17 the monitoring of the capacitance in Baiping et al. must be initiated by a controller.  Furthermore, a controller is used to control the motor.  It would have been obvious to use the same controller such that monitoring of the capacitance of the probe is initiated upon command from the motor controller so that the need for two separate controllers is eliminated.
With regard to claim 18 the motor controller used in Baiping et al. will decelerate the transfer arm upon detecting a change in capacitance.  Furthermore, it would be required that the motor controller allow further downward movement in order to allow the pipetting device to actually aspirate fluids from the container.  
With regard to claim 19 the detecting of the capacitance change must be done by monitoring the capacitance of the probe changing over a predetermined threshold value where the threshold can be any capacitance change greater that zero.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baiping et al., Hazarin et al., and King as applied to claim 1 above, and further in view of Angus et al..
Baiping et al., Hazarin et al., and King teach a capacitive liquid level detection assembly as part of a pipetting apparatus utilizing a fitting configured to secure the probe within a transfer arm as discussed above.  Baiping et al., Hazarin et al., and King do not mention the transfer arm et al. it is known to provide a transfer arm that comprises a horizontally-extending chassis (reference item 12) and a shaft (not numbered) that is oriented substantially perpendicular to the chassis.  The shaft must use a coupler to connect the shaft to the chassis/transfer arm as figure 7 shows a coupling recess and pin recesses on the rear side of the chassis/transfer.  The motor/motor controller that drives the transfer is coupled to the shaft in order to drive (rotate) the shaft.  See also Baiping et al.'s figure 2 showing the motor/motor controller coupled to the shaft.
Baiping et al., Hazarin et al., King, and Angus et al. do not expressly mention mounting the PCA in an underside portion of the chassis.  However, from Angus et al. it is clear that in the middle of the chassis there is another open recess.  One of ordinary skill would have found this to be a desired location to mount the PCA so that the PCA can be protected during use.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Baiping et al., Hazarin et al., and King with the teachings of Angus et al. in order to positon the PCA in the chassis so that the PCA is protected from the environment (bumping, chemicals, etc.) during operation.    the primary and secondary tubes to a PCA using pogo pins for the predicable benefit of ensuring that the connections are maintained while the motor operates the moving of the tubes and since King teaches that the pogo pins are known alternatives to connecting the electrodes. 
Allowable Subject Matter
Claims 5, 7-9, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Angus et al. reference is assigned to Stemcell Technologies, Inc.  The images are in this reference are not that clear.  However, one can see the operation of this device in Stemcell Technologies, Inc.'s video titled "Automate Cell Isolation with the RoboSep™-S Cell Separation Instrument" at https://www.youtube.com/watch?v=QAwI2AyKz4Y
        2 Reference will be made to the included machine translation of this Chinese prior art reference.
        3 Pogo pins are spring-loaded pins.